Citation Nr: 1822972	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-53 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to VA compensation benefits under 38 U.S.C. § 1151 for a stroke disability as a result of VA treatment.


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June April 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is now with the RO in Baltimore, Maryland.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffered a stroke in July 1989 and was misdiagnosed during the subsequent hospitalization at the VA Medical Center (VAMC) in Baltimore, Maryland.  He states that he did not know he had a stroke in July 1989 until he was told by a VA physician some time later.  See December 2013 Letter.  The Veteran contends that had he been appropriately diagnosed, he would have received follow-up rehabilitation, to include speech and language therapy.  He asserts that he has suffered an additional disability, to include speech aphasia, due to the lack of follow-up rehabilitation.

In pertinent part, 38 U.S.C. § 1151 (2012) provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.   Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  Id. 

The Veteran was afforded a VA examination with respect to his § 1151 claim in February 2016.  The examiner opined that it was less likely than not that the Veteran had a cerebrovascular accident in 1989 and noted that he had several problems including multifocal leukoencephalopathy liked related to HIV infection.  The examiner stated that there was no evidence in the file of any VA carelessness, negligence, or other poor treatment that intensified the Veteran's impairment or that any other rehabilitation could have improved his clinic status.  

The Board notes that the Veteran's July 1989 hospital discharge summary indicated previous trauma to the Veteran's right frontal region and stated that the Veteran was HIV negative at the time of hospitalization.  Additionally, the Veteran was not diagnosed with progressive multi-focal leukoencephalopathy of the right front lobe until June 1992, at which time HIV infection was suspected.  See June 1992 Radiology Report.  Further, the Board notes that the February 2016 examiner failed to apply the reasonable health care provider standard as set forth in 38 U.S.C. § 1151.

VA examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, an opinion based on an inaccurate factual predicate is of no probative value in adjudication of claims.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Accordingly, because the February 2016 VA examiner failed to apply the appropriate legal standard and his examination was based on an inaccurate factual predicate, remand is warranted.

Additionally, the Board notes that while the claims file includes the July 1989 hospital discharge report, medical records from the July 1989 hospitalization are not a part of the claims file.  Thus, on remand, an attempt to locate these records must be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Identify and obtain any outstanding VA and private treatment records, to include the July 1989 hospitalization records, which are not already associated with the claims file.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

2. After any additional records are associated with the claims file, the AOJ should obtain a medical opinion which evaluates the Veteran's claim for compensation under 38 U.S.C. § 1151 for disability resulting from his July 1989 hospitalization at the VAMC in Baltimore, Maryland.  The Veteran should only be scheduled for an in-person examination if the examiner feels this is necessary or requests to do so.


The examiner should address the following:

First, the examiner must provide an opinion as to whether the Veteran has any additional disability, to include speech aphasia, which resulted from the July 1989 hospitalization. 

Second, if there is an additional disability, to include speech aphasia, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  Appropriate attention to the facts of this case must be paid as the prior examination report is inadequate because the examiner did not address the facts as they reported in July 1989 discharge summary which indicated that the Veteran was HIV negative.  

Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the treatment based upon the specific facts and circumstances of this Veteran's case.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


